UNITED STATES SECURITIES & EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB x Quarterly Report under Section 13 OR 15(d) of the Security and Exchange Act of 1934 For the quarterly period ended September 30, 2007 o Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 File Number 0-29711 Subjex Corporation (Exact name of issuer as specified in its charter) Minnesota 41-1596056 (State or jurisdiction of incorporation or organization) (IRS Employer IdentificationNumber) 3245 Hennepin Ave S, Suite 1, Minneapolis, MN55408 (Address of Principal Executive Offices) (612) 827-2203 (Issuer’s telephone number) Former Name, Former Address and Former Fiscal Year if Changed Since Last Report Securities registered pursuant to Section 12(b) of the Exchange Act:None Securities registered pursuant to Section 12(g) of the Exchange Act:None Common Stock, no par value Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities and Exchange Act of 1934 during the past 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES x NO o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The aggregate market value of the common stock of the issuer held by non-affiliates of the issuer on November 7, 2007 based on the closing price of the common stock as reported on the OTC Bulletin Board on such date was $3,264,210. As of November7, 2007 there were 81,605,244outstandingshares of common stock, no par value. Traditional Small Business Disclosure Format: Yes oNo x 1 SUBJEX CORPORATION ITEM INDEX PAGE PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Balance Sheets as of September 30, 2007 (unaudited) and December 31, 2006 (audited) 3 Statements of Operations for the Three and Nine Months Ended September 30, 2007 and September 30, 2006 4 Statements of Cash Flows for the Nine Months Ended September 30, 2007 and September 30, 2006 5 Notes to the Financial Statements 6 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 7 ITEM 3. CONTROLS AND PROCEDURES 8 PART II – OTHER INFORMATION 9 ITEM 1. LEGAL PROCEEDINGS ITEM 2. CHANGE IN SECURITIES AND USE OF PROCEEDS ITEM 3. DEFAULTS UPON SENIOR SECURITIES ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS ITEM 5. OTHER INFORMATION ITEM 6.EXHIBITS AND REPORTS ON FORM 8-K CERTIFICATION PURSUANT TO SECTION 06 OF THE SARBANES-OXLEY ACT OF 2002 CERTIFICATIONS 17 SIGNATURES 2 Index SUBJEX CORPORATION BALANCE SHEETS (Unaudited) 30-Sep 31-Dec 2007 2006 (Unaudited) (Audited) ASSETS Current Assets: Cash $ 5,659 $ 96,835 Deposits 2,611 - Accounts receivable 1,517 - Advance 21,274 - Prepaid expenses 38,375 8,395 Total current assets 69,436 105,230 Property and equipment, net 21,742 13,676 Other Assets, net 1,000 8,101 Total assets $ 92,178 $ 127,007 LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Short-term notes payable $ 2,484 $ 58,634 Subordinated convertible notes payable 23,000 23,000 Notes Payable-Due on demand 79,537 - Accounts payable 119,880 77,985 Accrued expenses: Payroll and payroll taxes 22,447 11,226 Refunds payable - 82,000 Interest 22,939 20,783 Other liability 24,136 - Total current liabilities 294,423 273,628 Long-term debt: Long-term debt, less current portion - - Total liabilities 294,423 273,628 Stockholders' deficit: Common stock, no par or stated value; 100,000,000 shares authorized: 80,767,011 and 64,051,737 shares issued and outstanding at September 30, 2007 and December 31, 2006, respectively 6,358,908 5,216,155 Subscription received 20,000 - Accumulated deficit (6,581,153 ) (5,362,776 ) Stockholders' deficit (202,245 ) (146,621 ) Total liabilities and stockholders’ deficit $ 92,178 $ 127,007 This balance sheet is taken from the 2006 10kab/a figures see Item 5. Other Information in ths filing The accompanying notes are an integral part of these financial statements. 3 Index SUBJEX CORPORATION STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Sept 30, Nine Months Ended Sept 30, Restated 2007 2006 2007 2006 Revenues $ 2,160 $ 5,121 $ 83,280 $ 25,618 Expenses: Selling, general and administrative 629,034 74,632 1,297,641 272,784 Total operating expense 629,034 74,632 1,297,641 272,784 Operating loss (626,874 ) (69,511 ) (1,214,361 ) (247,166 ) Other income (expense) Interest expense (1,063 ) (719 ) (4,016 ) (2,996 ) Net loss $ (627,937 ) $ (70,230 ) $ (1,218,377 ) $ (250,162 ) Net loss per basic and diluted common share outstanding - basic and diluted $ (0.008 ) $ (0.001 ) $ (0.001 ) $ (0.003 ) Weighted average common shares outstanding- basic and diluted 80,767,011 49,905,648 80,767,011 49,905,648 82,000 subtracted from revenue 2006 see 10ksb/aas this amount was determined to never be revenue see Item 5. Other Information in this filing 82,000 added to loss 2006 see 10ksb/a as this amount was determinedto never be revenue therefore making the loss greater see Item 5. Other Information in this filing The accompanying notes are an integral part of these financial statements 4 Index SUBJEX CORPORATION STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended Sept 30, Restated 2006 2006 Cash flow from operating activities: Net loss $ (1,218,377 ) $ (250,162 ) Adjustments to reconcile net loss to net cash flows used in operating activities: Depreciation and amortization 8,312 5,929 Amortization prepaid expense 45,020 19,688 Non cash stock compensation expenses 732,003 - Changes in operating assets and liabilities: Accounts receivable (1,517 ) 150 Prepaid expenses (75,000 ) (5,000 ) Accounts payable 41,895 (10,032 ) Refunds payable (82,000 ) 82,000 Payroll and payroll taxes 11,220 (57,400 ) Accrued interest 2,156 2,156 Other accrued expenses 26,249 6,483 Net cash used in operating activities (510,039 ) (206,188 ) Cash flow from investing activities: Purchase of property and equipment (11,887 ) (1,447 ) Net cash used in investing activities (11,887 ) (1,447 ) Cash flow from financing activities: Proceeds from issuance of capital stock 410,750 177,500 Proceeds from stock subscriptions 20,000 17,500 Proceeds from subordinated convertible note - 120,000 Principal payments on long-term debt - (2,484 ) Net cash provided by financing activities 430,750 312,516 Increase (decrease) in cash (91,176 ) 104,881 Cash at beginning of period 96,835 2,215 Cash at end of period $ 5,659 $ 107,096 Supplemental cash flow information: Cash paid for interest $ - $ - Cash paid for income taxes $ - $ - 82,000 added to loss 2006 see 10ksb/as this amount was determined to never be revenue therefore making the loss greater see Item 5. Other Information in this filing 82,000 was refunded in first qtr 2007 see 10ksb/a as this amount was determined to never be revenue see Item 5. Other Information in this filing The accompanying notes are an integral part of these financial statements. 5 Index Notes to the Financial Statements (unaudited) Note 1.Basis of Presentation The accompanying unaudited condensed financial statements of Subjex Corporation (the Company) have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Item 310(b) of Regulation S-B. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. All adjustments which, in the opinion of management, are considered necessary for a fair presentation of the results of operations for the periods shown are of a normal recurring nature and have been reflected in the unaudited condensed financial statements. There are no additional material subsequent events or material contingencies that require disclosure. The results of operations for the periods presented are not necessarily indicative of the results expected for the full fiscal year or for any future period. The information included in these unaudited condensed financial statements should be read in conjunction with Management’s Discussion and Analysiscontained in this reportand with the financial statements and accompanying notes included in the Annual Report on Form 10-KSB/a for the year ended December 31, 2006. Note 2. Acquisition of Assets None Note 3.Going Concern Historically the financial performance and operational data for the Company’s “FMS” product generates an average of 12% per quarter. Based upon the current level of funds mirroring the FMS program, FMS needs to generate 10% in the 4th quarter to continue as a going concern and to operate without the intention or threat of liquidation. It is management’s assertion based upon the operational performance of FMS that the Company can in fact survive on revenues on a going forward basis if FMS current performance continues to maintain its quarterly operational average. In doing so the Company will be able to realize assets and discharge liabilities in the normal course of operations. This basis of accounting contemplates the realization of assets and the satisfaction of its liabilities and commitments in the normal course of operations. Since inception, the Company has incurred losses of $6,581,152 and has a working capital deficit of $202,245 as of September 30, 2007.Second quarterFMS results generated 3.786% for the quarter and based upon the level of funds mirroring the FMS program this was not enough gain to cover expenses.Third quarterrevenues were not enough to cover expenses. However the company expects to generate FMS percentage gains going forward more in line with its historical gains which would make the company profitable for the next quarter.No assurance however can be given that this performance will continue, despite management’s confidence that it will continue.FMS operation contains certain risks and consideration. In the last quarter of 2006 and the first quarter of 2007 the Company substantially paid down most of its outstanding debt, leaving only necessary operational expenses of approximately $25,000 per month. 6 Index The Company keeps idle cash on hand when available in its own FMS implementation with Rydex. The Company therefore receives 100% of the proceeds on this implementation, as opposed to receiving only 25% of the gains from its client’s implementations of FMS. Management plans to sell equity securities or obtain debt financing to fund its ongoing operations where revenue is not sufficient. In addition the Company does plan on considering these options for further funding its own FMS implementation due to the increased net profit available. Note 4.Payroll and Payroll Taxes The Company is working with the IRS to determine a resolution for final payment of approximately $15,000 for 2005, and 2006 payroll taxes outstanding. Note 5. Stockholders’ Deficit During the third quarter ending September 30, 2007, the Company issued 10,932,600 shares of common stock. Of these shares issued 10,032,600 were issued for compensation. Beard Creek Inc. received 10,000,000 as per the contract which is attached as Exhibit 1. The remaining 32,600 were issued for consultants and incentives. The remaining 900,000 shares were issued for operational cash. ITEM 2.Management’s Discussion and Analysis CAUTIONARY STATEMENT FOR PURPOSES OF THE "SAFE HARBOR" PROVISIONS OF THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995 Statements in this discussion which are not historical facts may be considered "forward looking statements" within the meaning of Section 21E of the Securities Act of 1934, as amended. The words "believe", "expect", "anticipate", "estimate", and similar expressions identify forward looking statements. Any forward looking statement involves risks and uncertainties that could cause actual events or results to differ, perhaps materially, from the events described in the forward looking statements. Readers are cautioned not to place undue reliance on these forward looking statements. The Company undertakes no obligation to publicly update or revise any forward looking statement, whether as a result of new information, future events or otherwise. The risks associated with the Company's forward looking statements include, but are not limited to, risks associated with the Company's history of losses and uncertain profitability, sales and marketing strategies, competition, general economic conditions, reliance on key management and production people, current and future capital needs, dilution, effects of outstanding notes and convertible debentures, limited public market for the Company’s capital stock, low stock price, and lack of liquidity. The following discussion and analysis should be read in conjunction with the Financial Statements, related notes and other information included in this report. Description of Business Overview Subjex Corporation, a Minnesota corporation formed in 1999, is an innovative developer and marketing company of artificial intelligence software products for the capital markets and e-commerce. The Company flagship product, FMS (“Forecast Market Software”) is a software product that attempts to forecast the DJIA, the XAU, the DJT, NASDAQ and the US Dollar Index so that subscribers, when "plugged into" the software, can find capital appreciation with a third party investment account. The forecasting engines' objective is to provide accurate next day forecasts, long or short, allowing clients to take market neutral profits via short term trades. FMS is not a mutual fund or a brokerage service; it is software that clients subscribe to and use for their own trading activity in their own trading account. FMS is based upon a proprietary artificial intelligence forecasting algorithm invented by Andrew D. Hyder prior to the existence of the Company. The Company licensed the core technology from Mr. Hyder in an exclusive agreement, with the goal to bring value to the Company client base while providing revenue and profit growth for the investor base. 7 Index Trademarks and Patents The Company holds trademarks and patent protection that management feels are relevant to protect the company interests. Environmental Compliance The Company believes it is in compliance with all current federal and state environmental laws. Employees The Company had three full-time employees on September 30, 2007.The Company's employees are not represented by any labor unions.The Company considers its relations with its employees and advisors to be very good. Competition The Company is aware of other companies selling solutions that appear to be similar to Subjex; however management is not aware of any companies that are selling the same solution as we have designed. Recent Developments In October 2006 the Company announced the software product called SubjexFMS that it had been testing since Feb 2006. SubjexFMS has proven to be successful in terms of meeting its objectives for its clients. The Company has contracted with individual investors and clients to use SubjexFMS and to introduce the FMS software to other prospective customers. While the performance of SubjexFMS has been exceptional in terms of percentage return for clients during the first two quarters, the third quarter ended with a slight draw down of -0.669%. New client growth has been slow due to marketing financial constraints. These constraints are due to management's unwillingness to dilute the Company with the sale of stock for large operational costs. Instead, management has elected to grow the business model with revenues. The Company continues to seek legitimate strategic partners for its other software products such as SubjexCSR. Item 3 – Controls and Procedures Evaluation of Disclosure Controls and Procedures 8 Index Based on their most recent review, as of the end of the period covered by this report, the Company’s principal executive officer has concluded that the Company’s disclosure controls and procedures are effective to ensure that information required to be disclosed by the Company in the reports that it files or submits under the Securities Exchange Act of 1934, as amended, is accumulated and communicated to the Company’s management as appropriate to allow timely decisions regarding required disclosure and are effective to ensure that such information is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms. There were no significant changes in the Company’s internal controls or in other factors that could significantly affect those controls subsequent to the date of their evaluation. Limitations on the Effectiveness of Controls Our management does not expect that our disclosure controls and internal controls will prevent all error and all fraud.A control system, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of the control system are met.Further, the design of a control system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs.Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within the Company have been detected.These inherent limitations include the realities that judgments in decision-making can be faulty, and that breakdowns can occur because of simple error or mistake.Additionally, controls can be circumvented by the individual acts of some persons, by collusion of two or more people, or by management or board override of the control.The design of any system of controls also is based in part upon certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions; over time, control may become inadequate because of changes in conditions, or the degree of compliance with the policies or procedures may deteriorate.Because of the inherent limitations in a cost-effective control system, misstatements due to error or fraud may occur and not be detected. PART II – OTHER INFORMATION Item 1. - Legal Proceedings The Company continues to fund with the sale of equity - its litigation of its legal proceedings in defense and against Far Superior and Wayne Warrington and Howard Walsh. Item 2 - Changes in Securities and Use of Proceeds None. Item 3 - Defaults on Senior Securities None. Item 4 - Submission of Matters to a Vote of Security Holders It is acknowledged that any sale or substantial restructuring of the Company will require a stockholders vote. No matters were submitted to the vote of the Company’s stockholders in this quarter. 9 Index Item 5 - Other Information During the past several month discussions and correspondence with the SEC has ensued over the issue of the sales made by Far Superior.As stated in part in our August 27thcorrespondence to the SEC, 1. While the Far Superior agreement was canceled in 2006 - that did not affect the sales made by Far Superior from a contractual perspective. The failure of the Far Superior agreement did not undue the sales made by Far Superior because Far Superior was selling (in part) existing Subjex Corporation products. Therefore the Far Superior agreement and the sales made by them were completely different transactions and the company was still under obligation to make good on these sales in 2006. 2. In 2007 it was realized that the company was unable to complete these sales therefore it made refund offers to these clients which were accepted.These refunds were not part of any agreement with Far Superior nor were they part of the original sales agreements. It has been the position of the SEC that it is inappropriate to call these amounts totaling $82,000 revenue because they were never earned and had to be refunded.Therefore the 10KSB was amended to show this and the adjustments were made in the 4th quarter of 2006. In this filing to get an accurate comparison of 2006 and 2007 Statement of Operations and Cash Flowsthe adjustmentshave been made to the financial statements and restated with notes describing these changes. They are $75,000 in the first quarter of 2006 and $7,000 in the second quarter of 2006 making a total of $82,000 in adjustments. Item 6 – Exhibits and reports on form 8-K On July 1, 2007 an event occurred which was not made in the ordinary course of Subjex Corporation business thus prompting an 8k filing with the SEC. . Item 4.01 Changes in Registrant’s Certifying Accountant On July 1, 2007 a material event occurred which was not made in the ordinary course of Subjex Corporation business thus prompting an 8k filing with the SEC. It was announced that Ronald N. Silberstein, CPA, PLLC. 30201 Orchard Lake Road, Suite 150, Farmington Hills, Michigan 48334 has merged with Maddox Ungar, PPL forming a new accounting firm. The name of the newly formed firm is Maddox Ungar Silberstein, PLLCas a result becoming Subjex Corporation’s new independent auditor and certifying accountant. An amended 8-KA was filed on July 6, 2007 to include the additional following information: Securities and Exchange Commission 450 Fifth St., N.W. Washington, DC 20549 RE: Subjex Corp. Ladies and Gentlemen: We have read the statements made by Subjex Corp. in Item 4.01 of the accompanying Form 8-K filed with the Securities and Exchange Commission.We agree with the statements contained herein concerning our firm. Very Truly Yours, /s/ Ronald N. Silberstein, C.P.A., P.L.L.C. Ronald N. Silberstein, C.P.A., P.L.L.C. Farmington Hills, Michigan 10 Index On July 9, 2007 an event occurred which was not made in the ordinary course of Subjex Corporation business thus prompting an 8k filing with the SEC. Item 8.01 Other Events On July 9th, 2007 the Company signed in exclusive licensing agreement with Beard Creek Inc. a private Nevada Corporation for the licensing of software algorithms upon which the SubjexFMS software product has been tested and built around.
